DETAILED ACTION
Claims 1-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/1/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Jones (Pub. No. US 2014/0075160 A1) [0017] lines 1-3, [0020] lines 1-3 and claim 12 which shows the specifics of hardware barriers to implement a semaphore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya et al. (Pub. No. US 2019/0056885 A1), in view of Schmit et al. (Pub. No. US 2018/0246655 A1), in view of Jones (Pub. No. US 2014/0075160 A1), and further in view of Zhou et al. (Pub. No. US 2009/0322769 A1).

As to claim 1, Mathuriya discloses at least one non-transitory machine-readable storage medium with instructions stored thereon, wherein the instructions are executable by a machine to cause the machine to: receive, at a compiler, a graph data structure, wherein the graph data structure describes a neural network (Mathuriya [0056] lines 1-7; which shows a compiler that can convert a model/graph that would act as a description of a neural network thus viewed as having received that information);
access data to describe a target computing device to implement the neural network (Mathuriya [0028] lines 1-19; which shows the ability to receive and use, thus viewed as a form of accessing, data including an instruction set architecture, that is viewed as a model of a computer/target computer, thus describing a target computing device and its association with a neural network), 
generate, at the compiler, an intermediate representation of the graph (Mathuriya [0056] lines 1-7; which shows that the compiler is capable of converting a neural network graph into an intermediate representation of the converted information, viewed as including the neural network model/graph),
wherein the intermediate representation identifies a set of operations to be performed to implement the neural network (Mathuriya [0056] lines 1-7, [0057] lines 1-9; which shows the intermediate representation can be a data flow graph including neural network model and input information thus viewed as showing the connection between a flow of operations).

Mathuriya does not specifically disclose wherein the target computing device comprises a plurality of hardware barrier components; determine dependencies between the set of operations; determine a set of barrier tasks to be performed to control flow of the set of operations based on the dependencies, wherein the set of barrier tasks are to be performed using the plurality of hardware barrier components; insert indications of the barrier tasks into the intermediate representation.

However, Schmit discloses wherein the target computing device comprises a plurality of hardware barrier components (Schmit [0044] lines 10-18; which shows the specifics of a target computing device can have a plurality of hardware based barriers);
determine dependencies between the set of operations (Schmit [0044] lines 1-4; which shows being able to inset barrier operations based on data dependencies of the operations, and thus viewed that the data dependencies of the operations are determined);
which shows being able to determine where barrier task/operations are to be inserted/performed in the program that is based on dependency information thus acting as a control on the flow, thus viewed as a determined barrier task/operation, where the barrier task can be hardware based barrier operation/task thus viewed as hardware barrier components);
insert indications of the barrier tasks into the intermediate representation (Schmit [0044] lines 1-18; which shows the ability to insert the barrier task/operation into specific locations of the program, where it is viewed in light of above disclosed information can include the intermediate representation of the neural network model).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of inserting barrier operations into program, into the programming of Mathuriya, for the purpose of increasing usability by helping to improve execution performance by allowing for specific timed execution when data becomes available, as taught by Schmit [0002] and [0044].

Mathuriya as modified by Schmit does not specifically disclose wherein each of the plurality of hardware barrier components comprises a circuit to implement a respective semaphore.
 which shows the specifics of hardware barriers to implement a semaphore where the specifics of plurality of hardware barriers are disclosed above).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Jones, showing the hardware barriers implementing a semaphore into the barriers of Mathuriya as modified by Schmit for the purpose of increasing usability by being able to provide further control over threads being processed, as taught by Jones [0017] lines 6-8

Mathuriya as modified by Schmit and Jones does not specifically disclose generate a binary executable based at least in part on the indications of the barrier tasks.

However, Zhou discloses generate a binary executable based at least in part on the indications of the barrier tasks (Zhou [0008] lines 1-5 and [0074]-[0077]; which shows how the compiler is able to detect the barriers and convert the programing information based on barriers and during compilation is able to align the barriers where during compilation a resulting binary code/executable is generate as well and thus based or tied to the barrier information as well).



As to claim 12, Mathuriya as modified by Schmit, Jones and Zhou discloses wherein the binary executable is executable to cause a static allocation of the plurality of hardware barrier components to implement the barrier tasks (Zhou [0008] lines1-7 and [0074]-[0078]; which shows the compiled executable is based on a static single assignment form, thus viewed that static assignment of information, where it is disclosed above the specifics of the barrier as part of the program including hardware barrier information thus it is viewed the static assignment of that hardware barrier to implement the barrier task/operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhou showing the specifics of a generation of binary executable, into the code system of Mathuriya as modified by Schmit and Jones, for the purpose of helping improve programing ease by reducing associated complexity by increasing simplification of analysis, as taught by Zhou [0079] lines 1-11.

As to claim 16, Mathuriya as modified by Schmit, Jones and Zhou discloses a method comprising: 
receive, at a compiler, a graph describing a neural network (Mathuriya [0056] lines 1-7; which shows a compiler that can convert a model/graph of a neural network thus viewed as having received that information);
access data to describe a target computing device to implement the neural network (Mathuriya [0028] lines 1-19; which shows the ability to receive and use, thus viewed as a form of accessing, data including an instruction set architecture, that is viewed as a model of a computer/target computer, thus describing a target computing device and its association with a neural network), 
generate, at the compiler, an intermediate representation of the graph (Mathuriya [0056] lines 1-7; which shows that the compiler is capable of converting a neural network graph into an intermediate representation of the converted information, viewed as including the neural network model/graph),
wherein the intermediate representation identifies a set of operations to be performed to implement the neural network (Mathuriya [0056] lines 1-7, [0057] lines 1-9; which shows the intermediate representation can be a data flow graph including neural network model and input information thus viewed as showing the connection between a flow of operations).

Mathuriya does not specifically disclose wherein the target computing device comprises a plurality of hardware barrier components; determine dependencies between the set of operations; inserting, in the intermediate representation, indication of 

However, Schmit discloses wherein the target computing device comprises a plurality of hardware barrier components (Schmit [0044] lines 10-18; which shows the specifics of a target computing device can have a plurality of hardware based barriers);
determine dependencies between the set of operations (Schmit [0044] lines 1-4; which shows being able to inset barrier operations based on data dependencies of the operations, and thus viewed that the data dependencies of the operations are determined);
inserting, in the intermediate representation, indication of hardware barriers in the plurality of hardware barrier components to be used when performing the set of operations based on the dependencies (Schmit [0044] lines 1-18; which shows the ability to insert the barrier task/operation into specific locations of the program that can be associated with hardware barrier operations, where it is viewed in light of above disclosed information can include the intermediate representation of the neural network model, where the barriers are inserted based on the dependency information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of inserting barrier operations into program, into the programming of Mathuriya, for the purpose of increasing usability by helping to improve execution performance by allowing 

Mathuriya as modified by Schmit does not specifically disclose each of the plurality of hardware barrier components comprises a circuit to implement a respective semaphore.

However, Jones discloses wherein each of the plurality of hardware barrier components comprises a circuit to implement a respective semaphore (Jones [0017] lines 1-3, [0020] lines 1-3, [0022] lines 1-7 and claim 12; which shows the specifics of hardware barriers to implement a semaphore where the specifics of plurality of hardware barriers are disclosed above).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Jones, showing the hardware barriers implementing a semaphore into the barriers of Mathuriya as modified by Schmit for the purpose of increasing usability by being able to provide further control over threads being processed, as taught by Jones [0017] lines 6-8

Mathuriya as modified by Schmit and Jones does not specifically disclose generate a binary executable based at least in part on the indications of the barrier tasks.

which shows how the compiler is able to detect the barriers and convert the programing information based on barriers and during compilation is able to align the barriers where during compilation a resulting binary code/executable is generate as well and thus based or tied to the barrier information as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhou showing the specifics of a generation of binary executable, into the code system of Mathuriya as modified by Schmit and Jones, for the purpose of helping improve programing ease by reducing associated complexity by increasing simplification of analysis, as taught by Zhou [0079] lines 1-11

As to claim 17, Mathuriya as modified by Schmit, Jones and Zhou discloses wherein the indications represent a set of barrier tasks to be performed to allocate use of the plurality of hardware barrier components (Schmit [0044] lines 1-18; which shows the ability to insert the barrier task/operation into specific locations of the program where the barrier task/operations can be associated with hardware based barrier operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of 

As to claim 19, Mathuriya as modified by Schmit, Jones and Zhou discloses a system comprising: a data processor (Mathuriya [0034] lines 1-7);
a memory (Mathuriya [0034] lines 1-7); and
a compiler, executable by the data processor to (Mathuriya [0052] lines 10-14):
receive a graph describing a neural network (Mathuriya [0056] lines 1-7; which shows a compiler that can convert a model/graph of a neural network thus viewed as having received that information);
access data to describe a target computing device to implement the neural network (Mathuriya [0028] lines 1-19; which shows the ability to receive and use, thus viewed as a form of accessing, data including an instruction set architecture, that is viewed as a model of a computer/target computer, thus describing a target computing device and its association with a neural network), 
generate an intermediate representation of the graph (Mathuriya [0056] lines 1-7; which shows that the compiler is capable of converting a neural network graph into an intermediate representation of the converted information, viewed as including the neural network model/graph),
wherein the intermediate representation identifies a set of operations to be performed to implement the neural network (Mathuriya [0056] lines 1-7, [0057] lines 1-9; which shows the intermediate representation can be a data flow graph including neural network model and input information thus viewed as showing the connection between a flow of operations).

Mathuriya does not specifically disclose wherein the target computing device comprises a plurality of hardware barrier components; determine dependencies between the set of operations from the intermediate representation; determine, based on the dependencies, a set of barrier tasks to be performed to control start of at least some the set of operation; insert indications of the barrier tasks into the intermediate representation; determine allocation information for allocating hardware barrier components in the plurality of hardware barrier components to implement each of the set of barrier task.

However, Schmit discloses wherein the target computing device comprises a plurality of hardware barrier components (Schmit [0044] lines 10-18; which shows the specifics of a target computing device can have a plurality of hardware based barriers);
determine dependencies between the set of operations from the intermediate representation (Schmit [0044] lines 1-4; which shows being the compiler being able to inset barrier operations into a program representations based on data dependencies of the operations, and thus viewed that the data dependencies of the operations are determined, where it is disclosed specifically above the compiler is used for the generation of intermediate representations, thus viewed that dependencies can be determined from the intermediate representation of program);
which shows being able to determine where barrier task/operations are to be inserted/performed in the program that is based on dependency information, where barriers are used to determine when to allow start/launch of program based on available data thus acting as a control start);
insert indications of the barrier tasks into the intermediate representation (Schmit [0044] lines 1-18; which shows  the ability to insert the barrier task/operation into specific locations of the program, where it is viewed in light of above disclosed information can include the intermediate representation of the neural network model);
determine allocation information for allocating hardware barrier components in the plurality of hardware barrier component to implement each of the set of barrier task (Schmit [0044] lines 1-18; which shows the specifics of barrier operations being inserted into the program that can include specific hardware based barrier operations thus viewed as the determine allocation for the hardware based barrier operations to implement the barrier operations/tasks)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of inserting barrier operations into program, into the programming of Mathuriya, for the purpose of increasing usability by helping to improve execution performance by allowing for specific timed execution when data becomes available, as taught by Schmit [0002] and [0044].

Mathuriya as modified by Schmit does not specifically disclose each of the plurality of hardware barrier components comprises a circuit to implement a respective semaphore.

However, Jones discloses each of the plurality of hardware barrier components comprises a circuit to implement a respective semaphore (Jones [0017] lines 1-3, [0020] lines 1-3, [0022] lines 1-8 and claim 12; which shows the specifics of hardware barriers to implement a semaphore where the specifics of plurality of hardware barriers are disclosed above).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Jones, showing the hardware barriers implementing a semaphore into the barriers of Mathuriya as modified by Schmit for the purpose of increasing usability by being able to provide further control over threads being processed, as taught by Jones [0017] lines 6-8

Mathuriya as modified by Schmit and Jones does not specifically disclose generate a binary executable based at least in part on the allocation information.

However, Zhou discloses generate a binary executable based at least in part on the allocation information (Zhou [0008] lines 1-5 and [0074]-[0077]; which shows how the compiler during compilation a resulting binary code/executable is generate as well based on the program code, where it is seen disclose above the specifics of representation of the code includes information associated with the allocation/application of barrier operations/task specifically including hardware based barrier operations thus viewed as the allocation information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhou showing the specifics of a generation of binary executable, into the code system of Mathuriya as modified by Schmit, for the purpose of helping improve programing ease by reducing associated complexity by increasing simplification of analysis, as taught by Zhou [0079] lines 1-11

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit, Jones and Zhou as applied to claim 1 above, and further in view of Balko (Pub. No. US 2013/0139164 A1).

As to claim 2, Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the indications are inserted as new nodes in a graph model of the intermediate representation to represent the set of barrier tasks in the flow of the set of operations.

However, Balko discloses wherein the indications are inserted as new nodes in a graph model of the intermediate representation to represent the set of barrier tasks in the flow of the set of operations (Balko [0091] lines 1-8 [0095] lines 4-12; which shows the dependency graph made up of resource and process step nodes which are part of the intermediate representations, where it is seen disclosed specifically above the connection to barrier operations/task/processes and dependencies between them and thus can be viewed that inserting indication into an intermediate representation dependency graph of nodes of resources and processes would include inserting a node representing the barrier process/task/operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Balko, showing the plurality of graph models tied to an intermediate representation, into the intermediate representation of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of for further detailed optimization of the model information and thus provide a more detail optimized representations of model information, as taught by Balko [0091].

As to claim 3, Mathuriya as modified by Schmit, Jones, Zhou and Balko discloses wherein the instructions are further executable to cause a machine to generate respective barrier task objects for each of the set of barrier tasks (Schmit [0031] lines 5-7 and [0044] lines 1-18; which shows the ability to include in the program instruction ones the specify barrier operations thus viewed as the generations of barrier task objects used in the assignment of barriers).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of 

As to claim 5, Mathuriya as modified by Schmit, Jones, Zhou and Balko discloses wherein the intermediate representation comprises an operator model, and the graph model comprises at least one of the operator model, the control model and the data model (Mathuriyz [0004] lines 1-8 and [0056] lines 1-8; which shows that the neural network model/graph includes operation model information and that model/graph is converted into the intermediate representations thus viewed as intermediated representations of the operator model information).

Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the intermediate representations comprises a control model, and a data model.

However, Balko discloses wherein the intermediate representations comprises a control model, and a data model, (Balko [0072] lines 5-9 and [0091] lines 1-8; which shows the specifics and how the intermediate representation of a model can be shown to include information dealing with control flow graphs/model and dependency graph/model viewed as data dependency graph/model).

 Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of for further detailed optimization of the model information and thus provide a more detail optimized representations of model information, as taught by Balko [0091].

As to claim 6, Mathuriya as modified by Schmit, Jones, Zhou and Balko discloses wherein the indications are inserted into the control model (Balko [0091] lines 1-8; which shows the specifics of the intermediate representation can include control flow graph/model, where it is disclosed specifically above the ability to inset indications into the intermediate representation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Balko, showing the plurality of graph models tied to an intermediate representation, into the intermediate representation of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of for further detailed optimization of the model information and thus provide a more detail optimized representations of model information, as taught by Balko [0091].

As to claim 7, Mathuriya as modified by Schmit, Jones, Zhou and Balko discloses wherein the dependencies are determined from at least one of the operator model or the control model (Schmit [0044] lines 1-4; which shows that operation information can include the determined dependency between those operations, thus viewed that operator model would include dependency information for determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Schmit showing the specifics of inserting barrier operations into program, into the programming of Mathuriya, for the purpose of increasing usability by helping to improve execution performance by allowing for specific timed execution when data becomes available, as taught by Schmit [0002] and [0044].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit, Jones, Zhou and Belko as applied to claim 3 above, and further in view of Chancey et al. (Pub. No. US 2010/033083 A1).

As to claim 4, Mathuriya as modified by Schmit, Jones, Zhou and Balko does not specifically disclose, wherein the barrier tasks objects are to identify attributes of the corresponding barrier task for use in allocating one of the hardware barrier components to implement the corresponding barrier task.

However, Chancey discloses wherein the barrier tasks objects are to identify attributes of the corresponding barrier task for use in allocating one of the hardware barrier components to implement the corresponding barrier task (Chancey [0031] lines 2-6 and [0054] lines 26-36; which shows the specifics of object and associated attributes with the objects which can be uses with the execution of an activity, where it is disclosed specifically above the specifics of a barrier task/activity/operation being performed and the specifics of hardware based barrier operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Chancey showing the association between object and attributes of activities, into the barrier task activities of Mathuriya as modified by Schmit, Jones, Zhou and Balko, for the purpose of helping to insure correct creation of activity/task with desired attributes thus helping to have desired results based on the information, as taught by Chancey [0074].

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit, Jones and Zhou as applied to claim 1 above, and further in Dreyer et al. (Patent No. US 8,799,884 B2).

As to claim 8, Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the instructions are further executable to cause a machine to perform a set of compilation passes using the compiler, and at least a particular one of the set of compilation passes is to allocate a respective one of the plurality of hardware barrier components to implement each one of the barrier tasks.

which shows which shows a plurality of compilation passes performed on the intermediate representations, where it is seen disclosed specifically above the allocation of barrier information specifically including hardware barriers based operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dreyer, showing the plurality of compilation passes, into the compilation system of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of increasing code optimization by being able to passing and thus allow for more efficient/optimal compilations, as taught by Dreyer Col. 6 lines 46-54. 

As to claim 9 Mathuriya as modified by Schmit, Jones, Zhou and Dreyer discloses wherein at least another one of the set of compilation passes is to determine the set of barrier tasks based on the intermediate representation (Dreyer Col. 6 lines 46-50; which shows that the compilation passes is associated with the intermediate representation, where it is disclosed specifically above the specifics of the associated barrier operations/task associated with the intermediate representation).



As to claim 10, Mathuriya as modified by Schmit, Jones, Zhou and Dreyer discloses wherein the particular compilation pass is to be performed after a subset of other compilation passes in the set of compilation passes (Dreyer Col. 6 lines 46-54; which shows a plurality of passes being performed thus can be viewed that a particular barrier pass optimization pass is performed after other subset of compilations passes).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dreyer, showing the plurality of compilation passes, into the compilation system of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of increasing code optimization by being able to passing and thus allow for more efficient/optimal compilations, as taught by Dreyer Col. 6 lines 46-54. 

As to claim 11, Mathuriya as modified by Schmit, Jones, Zhou and Dreyer discloses wherein the subset of other compilation passes comprises one or more adaptation passes and one or more optimization passes (Dreyer Col. 6 lines 46-53; which shows the plurality of compilation passes that are associated with different optimization passes and simplification, dead-code elimination, viewed as adaption passes as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dreyer, showing the plurality of compilation passes, into the compilation system of Mathuriya as modified by Schmit and Zhou, for the purpose of increasing code optimization by being able to passing and thus allow for more efficient/optimal compilations, as taught by Dreyer Col. 6 lines 46-54. 

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit Jones, and Zhou as applied to claims 12 and 19 above, and further in Patney et al. (Patent No. US 8,832,671 B1).

As to claim 13, Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the binary executable is executable to cause the static allocation based on a particular graph coloring algorithm,

However, Patney discloses wherein the binary executable is executable to cause the static allocation based on a particular graph coloring algorithm (Patney Col. 7 lines 56-61 and Col. 9 lines 30-36; which shows the static assignment/allocation of resources associated with an interference graph using a coloring algorithm associated with the allocations and associated with a program, where it is disclosed specifically above the creation of the binary executable associated with the intermediate representations of the program and thus together can be seen as the binary executable is executable to cause the static allocation based on a particular graph coloring algorithm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Patney showing the allocation of information as part of a graph and coloring algorithm, into the allocation of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of helping to reduce inefficiencies associated with allocation of resources as taught by Patney Col. 1 lines 55-58 and Col. 7 lines 53-61.

As to claim 21, Mathuriya as modified by Schmit, Jones, Zhou and Patney discloses wherein the allocation information defines a static allocation of the hardware barrier components to the barrier tasks based on a particular Barrier-Interference-Graph (BIG) coloring algorithm (Patney Col. 7 lines 56-61 and Col. 9 lines 30-36; which shows the static assignment/allocation of resources associated with an interference graph using a coloring algorithm associated with the allocations where it is viewed that registers can be connected to barriers thus the graph can also act as a barrier interference graph with associated color algorithm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Patney showing the allocation of  

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit, Jones and Zhou as applied to claims 1, 19 above, and further in Dailianas et al. (Patent No. US 9,805,345 B1).

As to claim 14, Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the binary executable is executable to cause a dynamic allocation of the plurality of hardware barrier components at the target computing device to implement the set of barrier tasks.

However, Dailanas discloses wherein the binary executable is executable to cause a dynamic allocation of the plurality of hardware barrier components at the target computing device to implement the set of barrier tasks (Dailianas claim 15; which shows the executable that is associated with the dynamic allocation of hardware resources, where it is disclosed specifically above the specifics of the binary executable and the specifics of hardware barrier components resources to implement the barrier task/operation).



As to claim 22, Mathuriya as modified by Schmit, Jones, Zhou and Dailianas discloses wherein the allocation comprises a dynamic allocation, and the target computing device is to dynamically allocate the hardware barrier components to implement the set of barrier tasks at runtime based on the allocation information (Dailianas claim 15; which shows the dynamic allocation of hardware resources as part of execution/runtime, where it is disclosed specifically above the specifics the barrier task/operation being associated with specific hardware based barrier operations/task associated with a target device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dailianas, showing dynamic allocation of resources, into the allocation of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of improving resource management through dynamic allocation of resources, as taught by Dailianas Col. 5 lines 7-22 and claim 15.

Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathuriya, Schmit, Jones and Zhou as applied to claims 1, 17, 19 above, and further in view of Chancey et al. (Pub. No. US 2010/033083 A1).

As to claim 15, Mathuriya as modified by Schmit, Jones and Zhou does not specifically disclose wherein the data comprises a target descriptor file to identify attributes of the plurality of hardware barriers components, and the set of barrier tasks is to be allocated to hardware barrier components in the plurality of hardware barrier components based at least in part on the attributes

However, Chancey discloses wherein the data comprises a target descriptor file to identify attributes of the plurality of hardware barriers components, and the set of barrier tasks is to be allocated to hardware barrier components in the plurality of hardware barrier components based at least in part on the attributes (Chancy [0031] lines 2-6 and [0054] lines 26-36; which shows a descriptor file that is able to associate objects with attributes that are used with the execution of activities/task/operations, where it is disclosed specifically above the specifics of barrier task/operations that are associated with specific hardware barrier operation thus can be viewed as showing barrier task allocated to hardware barrier components based on the attributes associated with the barrier task/operations information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Chancey showing the association 

As to claim 18, Mathuriya as modified by Schmit, Jones, Zhou and Chancey discloses further comprising generating respective barrier task objects for each of the set of barrier tasks, wherein the barrier tasks objects are to identify attributes of the corresponding barrier task for use in allocating one of the hardware barrier components to implement the corresponding barrier task (Chancey [0031] lines 2-6 and [0054] lines 26-36; which shows the specifics of object associated attributes which can be uses with the execution of an activity, where it is disclosed specifically above the specifics of a barrier task/activity/operation being performed and the specifics of hardware based barrier operations thus can be viewed together as showing generating respective barrier task objects for each of the set of barrier tasks, wherein the barrier tasks objects are to identify attributes of the corresponding barrier task for use in allocating one of the hardware barrier components to implement the corresponding barrier task ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Chancey showing the association between object and attributes of activities, into the barrier task activities of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of helping to insure correct 

As to claim 20 Mathuriya as modified by Schmit, Jones, Zhou and Chancey discloses wherein the compiler is further executable to: generate a respective barrier task object for each of the set of barrier tasks; and populate each of the barrier task objects with information to facilitate allocation of hardware barrier components in the plurality of hardware barrier components to implement the set of barrier tasks (Chancey [0031] lines 2-6 and [0054] lines 26-36; which shows the specifics of object associated attributes which can be uses with the execution of an activity, where it is disclosed specifically above the specifics of a barrier task/activity/operation being performed and the specifics of hardware based barrier operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Chancey showing the association between object and attributes of activities, into the barrier task activities of Mathuriya as modified by Schmit, Jones and Zhou, for the purpose of helping to insure correct creation of activity/task with desired attributes thus helping to have desired results based on the information, as taught by Chancey [0074].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193